It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed; for error in sustaining the motion to dismiss the petition filed in said case March 27, 1917, this court being of opinion that the proceeding instituted by the filing of said petition is authorized by Section 11635, General Code; and this case is. remanded to the court of appeals with directions to overrule said motion and for further proceedings in said court according to law.

Judgment reversed and cause remanded.

Nichols. C. J., Wanamaker, Matthias and Johnson, JJ., concur.